IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,639-01


                   EX PARTE TROY BERNARD STOKER, JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 1183695D IN THE CRIMINAL DISTRICT COURT NO. 3
                            FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to forty years’ imprisonment.

        Applicant contends that he was denied the right to file a petition for discretionary review

(PDR) to this Court because counsel failed to timely advise him of the appellate court’s opinion and

his right to file a pro se PDR. Appellate counsel submitted an affidavit to the habeas court stating

that he mailed a timely letter to Applicant’s last known address advising him of the appellate
                                                                                                  2

opinion, his right to file a pro se PDR, and the applicable deadlines. However, counsel could not

confirm whether Applicant physically received the notices. The trial court has entered findings of

fact and conclusions of law recommending that relief be granted. See Ex parte Riley, 193 S.W.3d
900 (Tex. Crim. App. 2006).

       We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 1183695D from the Criminal District Court Number Three of

Tarrant County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered: July 23, 2014

Do not publish